       Case 3:19-cv-00938-CWR-FKB Document 1 Filed 12/26/19 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

THE ESTATE OF STANLEY        )
DOUGLAS RIDEOUT,             )                            CIVIL ACTION FILE NO.
     Plaintiff,              )
                             )                              3:19cv938CWR-FKB
                                                          _________________________
vs.                          )
                             )
MISSISSISSPI DEPARTMENT OF   )
CORRECTIONS (MDOC); SCOTT    )
COUNTY DETENTION CENTER; AND )
JOHN DOES 1 THROUGH 5,       )
COLLECTIVELY AND             )
INDIVIDUALLY,                )
     Defendants.


                             COMPLAINT (Jury Trial Requested)


       COMES NOW, Plaintiff, Estate of Stanley Douglas Rideout (deceased), and files this

initial Complaint against Defendants Mississippi Department of Corrections (MDOC), Scott

County Detention Center, and John Does 1-5 and in support hereof would show unto the Court

the following to wit:

                                          PARTIES

   1. Plaintiff, The Estate of Stanley Douglas Rideout (deceased), was an adult male prison

inmate being held in custody of MDOC housed at the Scott County Detention Center (SCDC) in

Scott County, Mississippi with a duly appointed administrator for his estate, Eta Jean Rideout,

who is the deceased’s mother.

   2. Defendant Mississippi Department of Corrections (“MDOC”) is a government entity




                                              -1-
       Case 3:19-cv-00938-CWR-FKB Document 1 Filed 12/26/19 Page 2 of 7




having a place of business at 301 North Lamar Street, Jackson, MS 39201. Service of process

may be perfected by delivering a copy of the Summons and Complaint to Commissioner Pelicia

E. Hall at 633 North State Street, Jackson, MS 39202 or by such other means as allowed by the

Mississippi Rules of Civil Procedure.

   3. Defendant Scott County Detention Center (“SCDC”), is a government entity with its

principal address at 530 Airport Rd, Forest, MS 39074. Service of process may be perfected by

delivering a copy of the Summons and Complaint to Commissioner Pelicia E. Hall at 633 North

State Street, Jackson, MS 39202 or by such other means as allowed by the Mississippi Rules of

Civil Procedure.

   4. John Does 1-5 identities and whereabouts are unknown at the time of filing this

Complaint.

                                 JURISDICTION AND VENUE

   5. This is an action for injunctive relief and damages pursuant to 42 U.S.C. § 1983 based

upon the continuing violations of Plaintiffs’ rights under the First, Fifth and Fourteenth

Amendments to the United States Constitution. Jurisdiction exists pursuant to 28 U.S.C. § 1331

and 1343 based on 42 U.S.C. §1983 and questions of federal constitutional law. Jurisdiction also

exists under the Declaratory Judgment Act, 28 U.S.C. §§ 2201(a) and 2202. Supplemental

jurisdiction over Plaintiffs’ state law claims is pursuant to 28 U.S.C. §1367.

   6. Venue is proper in the Southern District in that the events and conduct complained of

herein all occurred in the Southern District.


                   FACTS WHICH GIVE RISE TO CAUSE OF ACTION

   7. This action arises from an automobile accident which occurred on December 31, 2016,



                                                -2-
       Case 3:19-cv-00938-CWR-FKB Document 1 Filed 12/26/19 Page 3 of 7




where deceased Stanley Rideout, through no fault of his own, sustained severe bodily injuries

and ultimately died from injuries sustained on January 4, 2017.

   8. Stanley Rideout was in custody of MDOC and being housed in the Scott County

Detention Center for a felony conviction for a crime in Rankin County, Mississippi. He had

been working in the kitchen at the facility for over (3) three years on a joint state and county

work program.

   9. In addition to his work duties within the kitchen, Mr. Rideout was “well-known” as were

other trustees in the work program and was frequently assigned other tasks such as making

repairs to vehicles and other machinery and equipment at the facility.

   10. As stated by Scott County Sherriff Mike Lee on January 4, 2017 in the Clarion Ledger,

“[Mr. Rideout] was somebody who did his job and worked very well.” According to Lee, “He

was an excellent guy and he kept his head down and worked hard. He wasn’t someone you

would expect to do this.” This was in response and in reference to initial media reports based on

statements and/or innuendo made by individuals at the facility that he had ‘stolen’ the county

vehicle and ‘escaped.’

   11. Mr. Rideout was so well thought of within the facility he was frequently granted certain

privileges due to the trust he had garnered even though allowing these privileges were unlawful,

negligent, and derelict and unreasonably put him, as well as other inmates, guards, staff and

citizens in the community at unnecessary risk.

   12. Namely, in this instance, as on other previous occasions, he was given access to a county

vehicle, he frequently operated off the prison grounds. On December 31, 2016, he was severely

injured and ultimately died, as a result of being allowed to drive this vehicle.




                                                 -3-
       Case 3:19-cv-00938-CWR-FKB Document 1 Filed 12/26/19 Page 4 of 7




  DEPRIVATION OF EIGHTH AMENDEMENT RIGHTS AS TO ALL DEFENDANTS
   BY DELIBERATE INDIFFERENCE TO PLAINTIFF’S HEALTH AND SAFETY
                        UNDER SECTION 1983

   13. Plaintiff re-alleges and incorporates by reference all those facts and allegations in

paragraphs one (1) through twelve (12) above and further alleges:

   14. The Supreme Court has interpreted the Eighth Amendment's prohibition against cruel and

unusual punishment to include a right to safe and humane conditions of confinement. See Farmer

v. Brennan, 511 U.S. 825, 847, 114 S. Ct. 1970, 128 L.Ed.2d 811 (1994). A denial of safe and

humane conditions can result from an officer's deliberate indifference to a prisoner's safety. See

Fruit v. Norris, 905 F.2d 1147, 1150 (8th Cir. 1990). A claim based on deliberate indifference

requires a substantial risk of harm to the inmate that an officer knew of and disregarded.

Farmer, 511 U.S. at 837, 114 S. Ct. 1970. Deliberate indifference requires "more than mere

negligence," but does not require acting "for the very purpose of causing harm or with

knowledge that harm will result." Id. at 835, 114 S. Ct. 1970. The Supreme Court has stated that

"acting or failing to act with deliberate indifference to a substantial risk of serious harm to a

prisoner is the equivalent of recklessly disregarding that risk." Id. at 836, 114 S. Ct. 1970.

   15. Brown v. Fortner, 518 F.3d 552, 558 (8th Cir. 2008). In the Brown case the court held

that prison officials could be held liable for their individual conduct in not providing a prisoner a

seatbelt when one is available. Id. This was found to constitute “deliberate indifference” and

thus an 8th amendment violation under Section 1983. Id.

   16. The deceased Stanley Rideout was placed in a dangerous situation through deliberate

indifference.




                                                 -4-
         Case 3:19-cv-00938-CWR-FKB Document 1 Filed 12/26/19 Page 5 of 7




   17. Defendant’s guards and/or staff who routinely allowed Mr. Rideout to travel

unsupervised in a county vehicle displayed the requisite deliberate indifference in Plaintiff’s

safety as required to trigger an 8th amendment claim through Section 1983.

   18. As MDOC code requires prisoners to be restrained with seatbelts and safety belts when

they are available, similarly the code does not allow a prisoner to access and drive a prison

vehicle off prison grounds unaccompanied and unsupervised.

   19. Defendant through prison guards violated Mr. Rideout’s rights by affording these

“privileges” that was an unnecessary danger to Plaintiff as well as other prisoners, guards, and

staff and innocent members in the community.

   20. As a direct result and as a proximate cause of the deliberate indifference by Defendants,

Mr. Rideout was fatally injured in a single vehicle accident on Highway 481 and Irby Road in

Scott County, Mississippi on December 31, 2016.

   21. Mr. Rideout was pronounced dead on January 4, 2017 due to the injuries sustained from

this accident and Defendants failure to act reasonably and follow the law.

                                          DAMAGES

   22. Plaintiff re-alleges and incorporates by reference all those facts and allegations in

paragraphs one (1) through twenty-one (21) above and further alleges:

   23. As a direct and proximate result of the deliberate indifference of Defendants, decedent

suffered severe bodily injuries and ultimately loss of life. which caused Mr. Rideout’s untimely

death.

   24. As a direct and proximate result of the deliberate indifference of Defendants, decedent

has been and will be precluded from engaging in normal activities and pursuits including a loss




                                               -5-
       Case 3:19-cv-00938-CWR-FKB Document 1 Filed 12/26/19 Page 6 of 7




of the ability to earn money and actual earnings.

    25. As a direct and proximate result of the deliberate indifference of Defendants, decedent

has otherwise lost his life.

                               CLAIM FOR PUNITIVE DAMAGES

    26. Plaintiff re-alleges and incorporates by reference all those facts and allegations in

paragraphs one (1) through twenty-five (25) above and further alleges:

    27. Plaintiff is entitled to punitive damages based on Defendants actions and failures to act

which demonstrate that entire want of care which would raise the presumption of conscious

indifference to consequences.”

    WHEREFORE, Plaintiff, Estate of Stanley Douglass Rideout, hereby demands judgment

against the Defendants for the following relief:

    a. That Defendants be found liable for deliberate indifference;

    b. That Plaintiff be awarded general and special damages allowed by law including, but not

        limited to: (1) physical, mental and emotional pain and suffering and mental anguish for

        the time decedent was hospitalized with his injuries; (2) any potential future lost wages

        and earnings; and (3) wrongful death; (4) any punitive damages which may be allowed;

        (5) attorney’s fees

    c. That Plaintiff be awarded an amount in excess of the jurisdictional minimums of this




                                                   -6-
      Case 3:19-cv-00938-CWR-FKB Document 1 Filed 12/26/19 Page 7 of 7




      Court, for all costs of this action, pre-judgment and post-judgment interest and for any

      other relief appropriate under the law.

   This 26th day of December 2019.

                                            Respectfully submitted,
                                            The Estate of Stanley Douglas Rideout

                                            /s/ Charles Irvin
                                            Charles Irvin, MSB#99607
                                            Attorney for the Estate of Stanley Douglas Rideout



460 Briarwood Drive, Suite 310
Jackson, MS 39236
P: 601.340.6800
F: 1.877.288.2123
E: cbirvin@irvin-law.com




                                                -7-
